DETAILED ACTION
This office action is in response to applicant’s amendments filed on 11/23/2021.
Currently claims 1, 4-15 and 19 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the examiner would like to address an issue raised by the applicant.
Item # 1
A. Issue raised by the applicant – Regarding claim 15, the applicant argued on page 1 of ‘Remarks’, “Referring to paragraph [0059] and Fig. 8 of the present application, the display device includes a pinhole array 220, which replaces the microlens array in the above example. Similarly, the pinhole array 220 includes a plurality of pinholes 222, and the plurality of pinholes 222 are disposed in one-to-one correspondence with the plurality of pixel island areas 120”. With this remark, the applicant requested for withdrawal of Restriction/Election of claim 15.
B. Applicable rule - Structural difference and perception of the person with ordinary skill in the art.
C. Analysis – The examiner does not quite agree with the applicant that the microlens array and the pinhole array are equivalent and can be replaced 
D. Conclusion – Embodiments of Fig. 7 and Fig. 8 are different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206364017 (Zhang) and further in view of US 5,982,469 A (Awane).
Regarding claim 1, Zhang discloses, a display panel, comprising: a plurality of pixel island areas (combination of R, G and B inside pixel unit 10’; Fig. 3; page 4), 

wherein each of the plurality of pixel island areas (combination of R, G and B) comprises active display areas of at least two-pixel units (first sub-pixel R/second sub-pixel G/third subpixel B; Fig. 3; page 4), and 
a distance between two adjacent ones of the at least two-pixel units (between first sub-pixel R and second sub-pixel G or second sub-pixel G and third subpixel B; Fig. 3; page 4) in each of the plurality of pixel island areas (combination of R, G and B) is smaller than a distance between two adjacent ones of the plurality of pixel island areas (combination of R, G and B) (Fig. 3; page 4).  
Note: It is evident in Fig. 3 that the distance between two-pixel islands is much higher than the distance between sub-pixels R to G or the distance between G to B. This is consistent with Fig. 1 of Specification of the instant application.

    PNG
    media_image1.png
    486
    610
    media_image1.png
    Greyscale

But Zhang fails to teach explicitly, the interval area is a non-display area, each of the at least two-pixel units comprises a driving element, and the driving element is located in the interval area, and configured for controlling on/off of a corresponding pixel unit.  
However, in analogous art, Awane discloses, the interval area (area of Drive Circuit as annotated on Fig. 2; col. 2, lines 30-38) is a non-display area (driving circuit is a non-display area), each of the at least two-pixel units (teaching from Zhang above) comprises a driving element (205 or 207; Fig. 2; col. 2, lines 30-38), and 
the driving element (205 or 207) is located in the interval area (area of Drive Circuit), and 


    PNG
    media_image2.png
    378
    701
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang and Awane before him/her, to modify the teachings of a display panel with plurality of pixel islands as taught by Zhang and to include the teachings of driver circuits for each pixel unit located in the interval area as taught by Awane since individual driver circuits are required to properly operate the corresponding display panel. The driving circuits must be placed in the interval area not to interfere with the performance of the pixel island which provides the actual display. Absent this important teaching in Zhang, a person with ordinary skill in the art would be motivated to reach out to Awane while forming a display panel of Zhang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 4, the combination of Zhang and Awane discloses, the display panel according to claim 1, wherein the driving element comprises a thin film transistor (thin film transistor; col. 4, lines 45-50; Awane Reference). See claim 1 for 103 rationale.

Regarding claim 6, Zhang discloses, the display panel according to claim 1, wherein each of the plurality of pixel island areas (combination of R, G and B inside pixel unit 10’; Fig. 3; page 4) comprises active display areas of at least three-pixel units (first sub-pixel R/second sub-pixel G/third subpixel B; Fig. 3; page 4), and 
the active display areas of the at least three-pixel units (first sub-pixel R/second sub-pixel G/third subpixel B) in each of the plurality of pixel island areas are arranged in an array (first sub-pixel R, second sub-pixel G, and third subpixel B are arranged in an 1x3 array; Fig. 3; page 4).  

    PNG
    media_image1.png
    486
    610
    media_image1.png
    Greyscale

Regarding claim 8, Zhang fails to teach explicitly, the display panel according to claim 1, wherein the distance between two adjacent ones of the plurality of pixel island areas is three times greater than the distance between two adjacent ones of the at least two-pixel units in each of the plurality of pixel island areas.  
However, Zhang teaches with respect to Fig. 3 that the distance between two-pixel islands (two sets of adjacent pixel island areas) is much higher than the distance between sub-pixels R to G or sub-pixels G to B. In fact, R, G and B are butted with each other, meaning ‘zero’ distance between them. Thus, any positive value of the distance between two-pixel islands will be much higher than the distance between two adjacent ones of the two-pixel units. Therefore, with this teaching of Zhang, a person with ordinary skill in it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    486
    610
    media_image1.png
    Greyscale

Regarding claim 9, Zhang discloses, a display device (Fig. 3; page 2), comprising the display panel according to claim 1 (see rejection of claim 1).  
Note: Zhang teaches in page 2 that the transparent display panel is used in transparent display device. Thus, the transparent display panel is part of the transparent display device.

Regarding claim 19, the combination of Zhang and Awane discloses, the display panel according to claim 6, wherein each of the plurality of pixel island areas (combination of R, G and B inside pixel unit 10’; Fig. 3; page 4) comprises active display areas of at least three-pixel units (first sub-pixel R/second sub-pixel G/third subpixel B; Fig. 3; page 4; Zhang Reference), and 
the active display areas of the at least three-pixel units (first sub-pixel R/second sub-pixel G/third subpixel B) in each of the plurality of pixel island areas are arranged in an array (first sub-pixel R, second sub-pixel G, and third subpixel B are arranged in an 1x3 array; Fig. 3; page 4; Zhang Reference).  

    PNG
    media_image1.png
    486
    610
    media_image1.png
    Greyscale

driving elements (205, 206, 207 and 208; Fig. 2; Awane Reference) of the at least three-pixel units (teaching from Zhang above) included in each of the plurality of pixel island areas (as annotated on Fig. 2; Awane Reference) surround the each of the plurality of pixel island areas (as annotated on Fig. 2; Awane Reference).
Note: With broadest reasonable interpretation, it can be considered that driving elements surround each of the plurality of pixel island areas. There is no reason not to spread out driving elements surrounding the pixel island for uniformity.

    PNG
    media_image2.png
    378
    701
    media_image2.png
    Greyscale


But the combination of Zhang and Awane fails to teach explicitly, each of the plurality of pixel island areas comprises at least six-pixel units;
However, increasing the number of pixel units in a certain pixel island would increase the ratio of actual display area and the total area dedicated for display and driving elements which would improve the luminescent efficiency of the display panel. On the other hand, having too many pixel units would negatively impact the uniformity of driving the pixel units. As such, the number of pixel units in a certain pixel island can be considered a “result-effective variable”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use six-pixel units in each pixel island area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). Besides, the applicant has not presented persuasive evidence in Spec. para. [0031] – [0032] that the critical to the overall claimed invention (i.e. the invention would not work without the specific claimed pixel units).  Also, the applicant has not shown that the claimed pixel units produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Awane as applied to claim 1 and further in view of US 2015/0138755 A1 (Bastani).
Regarding claim 5, the combination of Zhang and Awane teaches claim 1 but fails to teach explicitly, the display panel, wherein the plurality of pixel island areas are arranged non-uniformly in a displaying face of the display panel.  
However, in analogous art, Bastani discloses, the display panel (300; Fig. 3; [0022]; i.e. display layer), wherein the plurality of pixel island areas (245 and 240; Fig. 3; [0022]; i.e. perimeter pixelets and central pixel array) are arranged non-uniformly in a displaying face of the display panel (300) (Fig. 3; [0022]).
	Note: Since pixelet 245 and pixel array 240 are different in size, obviously the arrangements at the middle of display panel 300 is non-uniform. Thus, it satisfies the claim limitation.

    PNG
    media_image3.png
    618
    563
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang, Awane and Bastani before him/her, to modify the teachings of a display panel with plurality of pixel islands as taught by Zhang and to include the teachings of plurality of pixel island areas being arranged non-uniformly in a displaying face of the display panel as taught by Bastani since the non-uniform arrangement of pixel island areas consisting of pixelets and central pixel array facilitates concealing bezel housing and spacing regions of conventional tileable display panel ([0021]) which would be otherwise a serious distraction for the viewer. Absent this important teaching in Zhang, a person with ordinary skill in the art would be motivated to reach out to Bastani while forming a display panel of Zhang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Awane as applied to claim 1 and further in view of CN 205487282U (Xu) (later published PGPub # US 2018/0107074 A1 (Xu) is used for mapping).
Regarding claim 7, the combination of Zhang and Awane teaches claim 1 but fails to teach explicitly, the display panel, wherein the active display areas of the at least two-pixel units in each of the plurality of pixel island areas are configured to separately emit light for different gaze points.  
However, in analogous art, Xu discloses, the display panel, wherein the active display areas of the at least two pixel units (sub-pixels 29, left and right; Fig. 3; [0051]) in each of the plurality of pixel island areas (considering the combination of these two sub-pixels as one pixel island area) are configured to separately emit light for different gaze points (left and right at the bottom as shown by the solid black circle; Fig. 3; [0051]).

    PNG
    media_image4.png
    562
    587
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang, Awane and Xu before him/her, to modify the teachings of a display panel with plurality of pixel islands as taught by Zhang and to include the teachings of two pixel units in each of the plurality of pixel island areas are configured to separately emit light for different gaze points as taught by Xu since the arrangement facilitates a dual display or 3D display ([0051]). Absent this important teaching in Zhang, a person with ordinary skill in the art would be motivated to reach out to Xu while forming a display panel of Zhang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Awane as applied to claim 9 and further in view of US 2013/0286053 A1 (Fleck).
Regarding claim 10, the combination of Zhang and Awane teaches claim 9 but fails to teach explicitly, the display device, further comprising: a microlens array, comprising a plurality of microlenses, 
wherein the plurality of microlenses are disposed in one-to-one correspondence with the plurality of pixel island areas, and 
each of the plurality of microlenses is configured to project light emitted by a corresponding pixel island area to a human-eye observing range.  
However, in analogous art, Fleck discloses, the display device, further comprising: a microlens array (120; Fig. 1; [0038]; i.e. microlens array), comprising a plurality of microlenses (122a, 122b and 122c and so on; Fig. 1; [0038]), 
wherein the plurality of microlenses (122a, 122b and 122c) are disposed in one-to-one correspondence with the plurality of pixel island areas (area occupied by LED 112; Fig. 1; [0038]; i.e. area occupied by individual LED of solid-state LED emitter array 110), and 
each of the plurality of microlenses (122a, 122b and 122c) is configured to project light emitted by a corresponding pixel island area (area of 112) to a human-eye observing range (observing range of Eye 130; Fig. 1; [0042]).

    PNG
    media_image5.png
    500
    621
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang, Awane and Fleck before him/her, to modify the teachings of a display panel with plurality of pixel islands as taught by Zhang and to include the teachings of microlenses between LED lights and human eye as taught by Fleck since the placement of microlenses between LED device and human eye facilitates achieving desired resolution without the use of any additional relay or coupling optics ([0030]). Absent this important teaching in Zhang, a person with ordinary skill in the art would be motivated to reach out to Fleck while forming a display panel of Zhang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 12, the combination of Zhang, Awane and Fleck teaches, the display device according to claim 10, wherein each of the plurality of microlenses (122a, 122b and 122c and so on; Fig. 1; [0038]; Fleck Reference) is configured to project light emitted by the active display areas of the at least two pixel units (two different LED 112) of the corresponding pixel island area (area occupied by LED 112) to different gaze points (light 106 going directly to eye, light 108 going over the eye and light 108 going below the eye; Fig. 1; [0042]; Fleck Reference). See 103 rationale in claim 10.

    PNG
    media_image5.png
    500
    621
    media_image5.png
    Greyscale




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Awane and Fleck as applied to claim 10 and further in view of US 2016/0266283 A1 (Segawa).
Regarding claim 11, the combination of Zhang, Awane and Fleck teaches claim 10 but fails to teach explicitly, the display device, wherein each of the plurality of microlenses comprises a triangular microlens, a rectangular microlens or a hexagonal microlens.  
However, in analogous art, Segawa discloses, the display device, wherein each of the plurality of microlenses (383a; Fig. 9A; [0068]; i.e. microlens) comprises a triangular microlens, a rectangular microlens or a hexagonal microlens (Fig. 9A; [0068]; hexagonal shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang, Awane, Fleck and Segawa before him/her, to modify the teachings of a display panel with plurality of microlenses as taught by Fleck and to include the teachings of microlenses being hexagonal shaped as taught by Segawa since in MPEP 2141 (III) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, choosing a hexagonal shaped microlens from various options of circular, rectangular, triangular or hexagonal microlenses is obvious. 


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Awane and Fleck as applied to claim 10 and further in view of CN205487282U (Xu) (later published PGPub # US 2018/0107074 A1 (Xu) is used for mapping).
Regarding claim 13, the combination of Zhang, Awane and Fleck teaches, the display device according to claim 10, wherein the microlens array (120; Fig. 1; Fleck Reference) is configured to focus light emitted by the active display areas of the at least two pixel units (two different LED 112; Fleck Reference) of the plurality of pixel island areas (area occupied by LED 112; Fleck Reference) to at least two gaze points (light 106 going directly to eye, light 108 going over the eye and light 108 going below the eye; Fig. 1; [0042]; Fleck Reference) of the human-eye observing range (at least the middle light 106 is within the human-eye observing range), See 103 rationale in claim 10.
But the combination of Zhang, Awane and Fleck fails to teach explicitly, the microlens array is configured to focus light to at least two gaze points of the human-eye observing range.  
However, in analogous art, Xu discloses, the microlens array (sub-pixels 29, left and right; Fig. 3; [0051]) is configured to focus light to at least two gaze points of the human-eye observing range (left and right at the bottom as shown by the solid black circle, they are equivalent to human eye; Fig. 3; [0051]).  

    PNG
    media_image4.png
    562
    587
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang, Awane, Fleck and Xu before him/her, to modify the teachings of a display panel with plurality of pixel islands as taught by Zhang and to include the teachings of two pixel units configured to focus light for two gaze points of the human-eye observing range as taught by Xu since the arrangement facilitates a dual display or 3D display ([0051]). Absent this important teaching in Zhang, a person with ordinary skill in the art would be motivated to reach out to Xu while forming a display panel of Zhang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 14, the combination of Zhang, Awane, Fleck and Xu teaches, the display device according to claim 13, wherein the active display areas of the at least two pixel units (any two of R, G or B; Fig. 3; Zhang Reference) arranged in each of the plurality of pixel island areas (pixel area occupied by combination of RGB pixel) comprise an active display area of a first pixel unit (pixel R) (Fig. 3; page 4; Zhang Reference), 
an active display area of a second pixel unit (pixel G), and 
an active display area of a third pixel unit (pixel B) (Fig. 3; page 4; Zhang Reference), 

    PNG
    media_image1.png
    486
    610
    media_image1.png
    Greyscale

the microlens array (MLA 120; Fig. 1; Fleck Reference) is configured to focus light emitted by the active display areas of the first pixel units 
to focus light emitted by the active display areas of the second pixel units (second of LED 112; Fig. 1) provided in the plurality of pixel island areas (areas occupied by LED 112) at a second gaze point of the human-eye observing range (light 108 going above the eye which could be configured to focus to another eye similar to 130; Fleck Reference), and 
to focus light emitted by the active display areas of the second pixel units (second of LED 112; Fig. 1) provided in the plurality of pixel island areas (areas occupied by LED 112) at a third gaze point of the human-eye observing range (light 108 going below the eye which could be configured to focus to another set of eyes similar to 130; Fleck Reference).  See 103 rationale in claim 10.

    PNG
    media_image5.png
    500
    621
    media_image5.png
    Greyscale



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0285105 A1 (Chen) - A display panel and a display device are provided. The display panel includes a substrate. The substrate includes a display area in the middle of the substrate and a wiring area around the display area. A refractive device is disposed on the front side of the substrate to refract light from the display area and the wiring area and so partially or totally prevent the wiring area from being seen.
2. US 2018/0267358 A1 (Choi) - A display device is disclosed which is capable of preventing a problem related with a bluish image at a lateral viewing angle by the use of optical-path adjustment film on an upper surface of a display panel. The display device may include a display panel, and an optical-path adjustment film on the display panel. The optical-path adjustment film includes a plurality of dome patterns, and a cover layer on the plurality of dome patterns, wherein a refractive index of the plurality of dome patterns is different from a refractive index of the cover layer.
3. US 2018/0113358 A1 (Lee) - A display apparatus including a first panel and a plurality of pixel areas is disclosed. The display apparatus is configured to provide an image, and a non-pixel area around the plurality of pixel areas, a lens unit on the first panel and configured to enlarge the image by a magnitude of N to generate a display image, a second panel on the lens 
4. US 2012/0326950 A1 (Park) - A display panel is disclosed including a first base substrate on which a plurality of pixel areas are defined. The display panel also includes a color filter layer having a plurality of color filters respectively in the plurality of pixel areas of the first base substrate. A plurality of pixel electrodes on the color filter layer, respectively in the plurality of pixel areas and electrically insulated from each other.
5. US 2020/0185420 A1 (Ikeda) - A display device is provided with extremely high resolution, high display quality and improved viewing angle characteristics. Same-color subpixels are arranged in a zigzag pattern in a predetermined direction. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/28/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812